Citation Nr: 1018360	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether the appellant's character of discharge for his 
period of service from January 12, 1965, to July 18, 1969, is 
a complete bar to eligibility for VA compensation benefits.

2.  Entitlement to compensation for prostate cancer based on 
service from January 12, 1965, to July 18, 1969.

3.  Entitlement to VA medical care for prostate cancer under 
38 U.S.C.A. Chapter 17.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 3, 1962, to 
January 4, 1965, and from January 12, 1965, to July 18, 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant was barred from 
eligibility for VA compensation benefits.  The RO issued a 
Statement of the Case and Supplemental Statement of the Case 
denying service connection for prostate cancer based on the 
appellant's character of discharge for his period of service 
from January 12, 1965, to July 18, 1969.

The issue of entitlement to VA medical care for prostate 
cancer under 38 U.S.C.A. Chapter 17 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant had other than honorable service from 
January 12, 1965, to July 18, 1969, receiving a final 
discharge due to willful and persistent misconduct.

2.  Service connection for prostate cancer based on service 
from January 12, 1965, to July 18, 1969, is barred as a 
matter of law.




CONCLUSIONS OF LAW

1.  The appellant's July 1969 other than honorable service 
discharge is a total bar to VA compensation benefits that may 
be paid based upon service from January 12, 1965, to July 18, 
1969.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. 
§§ 3.1, 3.12, 3.13 (2009).

2.  Compensation for prostate cancer based on service from 
January 12, 1965, to July 18, 1969, is denied as a matter of 
law.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 
3.12, 3.13 (2009).  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
provisions of the Veterans claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2000)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not the underlying facts or 
development of the facts.  See Manning v. Principi, 16Vet. 
App. 534, 542 (2002) (the United States Court of Appeals for 
Veterans Claims (Court) found that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on the facts); 
see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

The appellant seeks service connection for disability that he 
claims began as a consequence of his service in the Republic 
of Vietnam.  Claims were initially denied in June 2000 when 
the RO rendered an administrative decision finding that the 
appellant was discharged in July 1969 under other than 
honorable conditions due to willful and persistent 
misconduct.  The appellant was advised of the means by which 
to obtain an upgrade to his discharge and provided with the 
pertinent form to initiate an upgrade of his discharge.  The 
Board notes that the appellant was found eligible for 
benefits for any disabilities determined as incurred or 
aggravated by his prior periods of service from March 3, 
1962, to January 4, 1965.  The appellant was given notice of 
the decision and of his appellate rights, but did not appeal 
the June 2000 decision.  As such, the decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006, the appellant argued that VA must make a 
decision on his third period of service in light of "the 
facts of my discharge" and he mentions "having problems 
with PTSD [post traumatic stress disorder] after I came back 
from VN [Vietnam]."  He later argued that (1) his prior 
honorable discharges should affect the decision on VA 
eligibility for compensation benefits; (2) his conduct was a 
direct result of alcoholism related to his tour in Vietnam; 
(3) he had no involvement in an October 1968 burglary; (4) 
and that he did not personally participate in the a forced 
entry into a grocery store in November 1968 as he was highly 
intoxicated and in the back seat of his car while the event 
occurred-he acknowledge an arrest but believed he was guilty 
by association only and demonstrated merely poor judgment in 
his choice of company.  The appellant noted that he turned 
his life around post service, having entered a rehabilitation 
program for alcoholism and thereafter leading a normal, 
productive live.  The appellant acknowledged that "I was no 
model soldier..."  The appellant requested compassion because 
he is not the person he was in service.

The appellant submitted multiple lay statements from 
individuals whom attest to his good character and positive 
post service endeavors.

Review of the record includes service records.  These records 
show that the appellant was separated from service under 
other than honorable conditions.  Military Police Reports 
show that the appellant was apprehended driving while 
intoxicated in September 1967; he was again apprehended in 
April 1968 for operating a vehicle with driving privileges 
suspended; and, in May 1969, the appellant was apprehended 
for driving while intoxicated, driving while license revoked, 
and destroying city property (police car).

Additionally, service records-CID Report of Investigation 
(Military Police)-show that the appellant was arrested in 
November 1968 for two offenses of burglary and larceny, the 
first involving a restaurant in October 1968 and the second 
involving a grocery store in November 1968.  The appellant 
pled guilty to and was convicted of the offense of attempted 
burglary by civil authorities in April 1969; he received a 
fine of $200 and costs.

Service records document that the appellant received two 
nonjudicial punishments.  See Record of Proceedings Under 
Article 15, UCMJ (Uniform Code of Military Justice) dated 
April 1968 and December 1968.  In April 1968, the appellant 
disobeyed direct orders and he was punished with a reduction 
in grade.  In December 1968, the appellant was absent without 
proper authority from his place of duty from November 29 to 
December 1, 1968.  He received a reduction in grade and 
forfeiture of one-half of one months pay.

Service records document that the appellant's Executive 
Officer read him an Article 31, UCMJ, in reference to 
questionable behavior with a female patient during the course 
of duty in the Radiology Department in March 1969.  
Specifically, the appellant was ordered to have no x-rays 
taken without a doctor's order, that no female will be 
undressed without a female attendant or doctor being present, 
and that officers assigned to the hospital have the authority 
to question him on any matter pertaining to operations in the 
Radiology Department. 

Service records further reflect that the appellant's conduct 
was unsatisfactory and that his efficiency was unsatisfactory

Service records include report of mental hygiene consultation 
dated May 1969 showing no psychiatric diagnosis.  The 
appellant was found mentally responsible, able to distinguish 
right from wrong, and with no disqualifying mental defects.

The record shows that the appellant was absent without leave 
from May 5 to 6, 1969, and from June 21 to 29, 1969, both due 
to confinement under civil authority.

The appellant's commanding officer recommended in June 1969 
that the appellant received an undesirable discharge based on 
review of his past military record, psychiatric evaluation, 
and history of involvement with both military and civilian 
authorities.

Character of Discharge

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 CFR §  3.12.  A 
discharge under honorable conditions is binding on VA as to 
the character of discharge.  See 38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  Id.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  Id.

Having reviewed the evidence in this case, the Board finds 
that the appellant had other than honorable service from 
January 1965 to July 1969 due to willful and persistent 
misconduct.  The record shows a pattern of behavior that may 
be characterized as willful-intentional or deliberate-in 
that there is no evidence of coercion or mental incapacity to 
suggest that it was otherwise.  While the appellant reports 
that he actually had no personal involvement in the criminal 
activity documented in the record, and that he was merely 
present and highly intoxicated, the Board finds that this 
does not weigh in favor of the appellant's claim.  Passive 
participation and intoxication are neither mitigating nor 
exculpatory factors with regard to the appellant's civil 
criminal activities.  Also, the appellant's decision to 
excessively consume alcohol, as he states, constitutes and an 
act of free will.  Therefore, the Board finds that willful 
misconduct is shown.

With regard to "persistent" misconduct, service records 
document recurring and continuous misbehavior ranging from 
criminal acts to questionable moral behavior.  The record 
shows criminal judgment by civil authorities to nonjudicial 
punishment by military authorities.  Therefore, the Board 
finds that persistent misconduct is shown.

The appellant has argued that his honorable service prior to 
January 1965 should be taken into account, and suggests that 
this shows otherwise honest, faithful, and meritorious 
service.  The Board disagrees with the appellant.  The 
appellant's period of service that began prior to January1965 
represents a distinct period of service for which he is 
eligible for VA benefits; VA has not tainted these prior 
periods of service with the other than honorable conditions 
discharge the appellant received for his third period of 
service.  The appellant's stealing, self-reported extreme 
intoxication, choice of companionship, absence without leave, 
and behavior with a female patient are not the acts of a 
soldier whose service is honest, faithful, or meritorious.

The appellant has further suggested that he had psychiatric 
problems that caused his misconduct during the period of 
service beginning in January 1965.  However, the Board notes 
that a psychiatric examination shortly before separation 
showed no psychiatric illness or disease.  The Board assigns 
greater probative value to the medical evidence 
contemporaneous with the misconduct and separation because it 
is inherently more reliable given the closeness to the events 
and the fact that it was conducted by a neutral, skilled 
medical professional.

While the appellant has presented compelling evidence that he 
has reformed his character post service through alcohol 
rehabilitation, family, and church, this does not tend to 
establish that his period of service from January 1965 to 
July 1969 was other than honorable, and characterized by 
willful and persistent misconduct.  Moreover, post discharge 
rehabilitation of one's character and behavior is not a 
statutory or regulatory basis for establishing otherwise 
honest, faithful, and meritorious service.

Accordingly, the appellant's character of discharge for his 
period of service from January 12, 1965, to July 18, 1969, is 
a complete bar to VA compensation benefits.

Service Connection for Prostate Cancer Based Service from 
January 12, 1965, to July 18, 1969

Generally, compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

However, in this case, the appellant's character of discharge 
for his period of service from January 12, 1965, to July 18, 
1969, is a complete bar to VA compensation benefits for that 
period of service.  Therefore, service connection must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not evidence is 
dispositive, a claim should be denied or appeal terminated 
because of lack of legal merit or lack of entitlement under 
the law).

The Board notes that the appellant had honorable service from 
March 3, 1962, to January 4, 1965, but that no competent 
evidence has been received attributing onset of prostate 
cancer long after this period of service to his honorable 
service period.  The only viable theory of entitlement to 
compensation for prostate is based on herbicide exposure 
during the appellant's other than honorable period of 
service, which is barred as explained above.




ORDER

The character of service from January 1965 to July 1969 is a 
bar to entitlement to VA benefits.

Compensation for prostate cancer based on service from 
January 12, 1965, to July 18, 1969, is denied.


REMAND

The RO should consider the matter of entitlement to VA 
medical care for prostate cancer under 38 U.S.C.A. Chapter 
17.

Accordingly, the case is REMANDED for the following action:

The appellant should be sent VCAA notice 
on entitlement to Chapter 17 medical care 
benefit.  Thereafter, the RO should 
develop and adjudicate the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


